                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JESSICA JAUCH                                                                         PLAINTIFF

V.                                                                       NO. 1:15-CV-75-SA-RP

CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity                                         DEFENDANTS

                                          JUDGMENT

       A jury tried this case with the undersigned judge presiding, and the jury rendered a verdict

on March 19, 2019. In accord with the verdict rendered in this case, judgment is hereby entered in

favor of the Plaintiff against Choctaw County, and $50,000.00 is awarded.

       In accord with the verdict rendered in this case, judgment is hereby entered in favor of the

Plaintiff against Cloyd Halford, and $200,000.000 is awarded.

       No punitive damages are awarded.

       SO ORDERED, on this the 26th day of March, 2017.

                                                  /s/ Sharion Aycock

                                                  UNITED STATES DISTRICT JUDGE
